DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 3-9, 11-14, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kraeutler (US 5307859 A) in view of Kraeutler (US 20100006239 A1), hereinafter Kraeutler-2.
Regarding claim 1, Kraeutler teaches (see Fig. 3) a roller door blade 4 for a roller door (Col. 1, lines 5-7), the door blade 4 having a left edge, a right edge (see Fig. 3 & Col. 2, lines 34-35), and a length extending (shown in figure 3) from a top of the door blade to a bottom of the door blade, the door blade 4 comprising: a flexible planar material (“flexible curtain that is rollable”, see Abstract); one or more transverse wind bars 9 supporting the planar material (Col. 3, lines 9-10); a first longitudinally aligned (see Fig. 3) spacer element 23 adjacent the left edge of the door blade; and a second longitudinally aligned spacer 24 element adjacent the right edge of the door blade, wherein said spacer elements each extend substantially along the length of the door blade 4. However Kraeutler is silent concerning a thickness, at each end of 
Kraeutler-2 teaches a thickness (see figure 2), an end of the one or more bars 5, tapers to a reduced thickness.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the transverse wind bars of Kraeutler with reduced thickness, as taught by Kraeutler-2, to accommodate larger spacers.
Regarding claim 2, Kraeutler teaches the spacer elements (15 is a part of 23 and 24) have a thickness of approximately half the thickness of the wind bars 9 when measured in a direction from a forward face of the door blade to a back face of the door blade (see Fig. 6, 15 is approximately half the thickness of 9).  Emphasis on the claimed term “approximately” such that this is merely being interpreted with the broadest reasonable interpretation.
Regarding claims 4 and 19-20, Kraeutler teaches the spacer elements (23, 24) are made of a flexible material (see “flexible strip” in Abstract).  Also see figures.
Regarding claim 5 as best understood, Kraeutler teaches the spacer elements (23, 24) are made of a foamed (Col. 3, lines 19-21; strip 15 is made of synthetic foam) and plastic material (16 is made of flexible plastic material), but doesn’t explicitly state it is “rubber” as claimed.  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Kraeutler with the spacer elements are made of “a foamed and rubber material”. It has been held that the selection of a known material based 
By providing the spacer elements made of a foamed material and rubber material, it will give be more long-lasting and increase longevity of the spacer element.
Regarding claim 6, Kraeutler teaches the spacer elements are secured to the door blade within pockets attached to the door blades (see Fig. 6, spacer element 15 is secured in a ‘pocket’ formed by elements 11 and 16).
Regarding claim 7, Kraeutler teaches the spacer elements 15 are fastened (riveted) to the door blade 4 in at least one location along the length of each spacer element (see Col. 3, lines 19-23).
Regarding claim 8, Kraeutler teaches the spacer elements 15 are attached to the door blades 4 in a manner that allows the spacer elements to expand longitudinally (it is implicit that the foam spacer 15 can expand longitudinally in the pockets).
Regarding claim 9, Kraeutler teaches the pockets (formed by the space between 11 and 16) are configured to secure the spacer elements 15 to the door blade, said pockets being longer (see the ‘space’ labeled in Fig. 6 below, this space is a difference between the length of the spacer element and pocket at one end) than the spacer elements 15 so as to allow longitudinal expansion of the spacer elements 15 when the door blade is rolled onto a roller 5 (the space shown below allows the spacer elements to expand longitudinally).

    PNG
    media_image1.png
    226
    560
    media_image1.png
    Greyscale

Regarding claim 11, Kraeutler teaches all of the elements of the instant invention are discussed in detail above except providing the wind bar thickness to be “perpendicular to a plane of the door blade greater than twenty five millimetres”.  Therefore, attention shall be drawn to the fact that it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide Kraeutler with an as “thickness greater than twenty five millimetres” since discovering a(n) optimum workable range(s) would have been a mere design consideration based on the desired thickness in this case.  Such a modification would have involved only routine skill in the art to accommodate thickness greater than twenty five millimetres.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 12, Kraeutler teaches all of the elements of the current invention as stated above except the door blade, and/or the pockets are made of a PVC coated fabric material.
Although it seems the door blade, and/or the pockets are made of ‘a PVC coated fabric material’ it doesn’t appear to be explicitly taught by Kraeutler, therefore the examiner takes Official Notice that it was old and well known in the art before the effective filing date of the 
It should be noted that the use of a PVC coated fabric material for making the door blade, and/or the pockets will be cheaper to manufacture and increase longevity of the product.
Also, the courts have held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) is an obvious design choice.  Therefore, using a PVC coated fabric material would have been obvious to use in Kraeutler for the predictable result of longevity and/or durability (as non-limiting examples).
Regarding claim 13, Kraeutler teaches (see Fig. 5) the door blade 4 comprising clear plastic panels (Col. 3, lines 13-14; panels 11 and 12 are transparent) configured to allow vision through the door blade when the door blade is in the extended configuration.
Regarding claim 14, Kraeutler teaches the spacer elements (23, 24) are attached to a front face (see Fig. 3) of the door blade 4.
Regarding claim 16, Kraeutler teaches all the elements in claim 1 and the roller door blade 4 being supported on the roller at 5 when the door blade is in a retracted configuration (Col. 2, lines 51-54), and the door blade being supported (see Fig. 3; Col. 3, lines 9-11) along a left edge by a left blade guide 1 and along a right edge by a right blade guide 2 when the door blade is in an extended configuration.
.
Claims 3, 10, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kraeutler in view of Kraeutler-2 as applied to claims above, and further in view of Dwarka (US 20170009524 A1).
Regarding claims 3 and 18, Kraeutler in view of Kraeutler-2 teaches all of the elements of the instant invention are discussed in detail above except each end of the one or more wind bars includes an end tongue, and each end tongue is configured to extend into a blade guide of a roller door when the roller door blade is in use.
Dwarka teaches (see figure 1A) an end of the one or more wind bars 106 includes (Definition: to consider as part of or allow into a group or class) an end tongue 0142, and each end tongue 0142 is configured to extend into (¶0036, last 3 lines) a blade guide of a roller door when the roller door blade is in use.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Kraeutler in view of Kraeutler-2 with an end tongue, as taught by Dwarka, to keep the debris out of the blade guides.
Regarding claim 10, Kraeutler in view of Kraeutler-2 teaches all of the elements of the current invention as stated above except the one or more wind bars are made of a flexible rigid material.
Dwarka teaches the wind bars 1700 are made of a flexible rigid material (see ¶0050, a “hollow aluminum tube” is rigid but has some flexibility - note that aluminum is known to be a material that is rigid and flexible and this is merely being interpreted with the broadest 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Kraeutler in view of Kraeutler-2 with wind bars made of a flexible rigid material, such as aluminum as taught by Dwarka, to ensure the bars are lightweight and durable, but not brittle (as non-limiting examples).
Regarding claim 15, Kraeutler in view of Kraeutler-2 teaches all of the elements of the current invention as stated above except the door blade further includes weights configured to assist in extending the door blade.
Dwarka teaches (see Fig. 1d) the door blade 108 further includes weights 120 configured to assist in extending the door blade 108 (¶0054, lines 5-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Kraeutler in view of Kraeutler-2 with weights, as taught by Dwarka, to assist the door blade while rolling up and/or down.
Response to Arguments
Applicant's arguments filed 07/27/2021 have been fully considered but they are not persuasive.
Examiner disagrees with applicant’s arguments regarding the wind bars thickness and an end tongue. The arguments regarding Kraeutler are moot because you are relying on the combination of Kraeutler and Dwarka, not Kraeutler alone. As described in claims 1 and 16 above, Kraeutler-2 teaches wind bars having reduced thickness at the end, which will .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PORAS PATEL whose telephone number is (571)272-4635. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.P.P./Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634